                            United States District Court
                          Western District of North Carolina
                                 Asheville Division

 Albert C. Burgess Jr.,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:20-cv-00275-MR
                                      )            1:09-cr-00017-GCM-WCM
                  vs.                 )
                                      )
 FNU Sproul and                       )
 United States of America,            )
                                      )
             Respondents.             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on November 8, 2020.

                                               November 10, 2020



                                               Frank G. Johns, Clerk




          Case 1:20-cv-00275-MR Document 4 Filed 11/10/20 Page 1 of 1
